Citation Nr: 1627863	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-47 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for vision impairment, as a residual of acid burns.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran had active service with an honorable discharge from August 1972 to May 1976.  He had additional service from May 1976 to July 1978, but was discharged with a dishonorable discharge.  A January 1979 administrative decision ruled that his dishonorable discharge was a bar to VA benefits, and that the Veteran is not entitled to benefits for any disability determined to be incurred during the period of service from May 1976 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2010, the Veteran offered testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

In March 2014, this matter was remanded for further development.

The Veteran's file has been scanned, and converted to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In accordance with the Board's March 2014 remand instructions, the Veteran was afforded a VA eye examination in April 2014.  The VA examiner stated the Veteran did not now nor did he ever have a diagnosed eye condition other than congenital or developmental errors of refraction.  The April 2014 VA examiner responded "No" to all three of the Board's March 2014 inquiries, and stated that although the Veteran had a documented eye injury in 1975, the injury did not cause any scarring and therefore did not cause any corneal irregularities resulting in further progression of his refractive error.  The VA examiner also stated that the Veteran's distance visual acuity was not affected by the eye injury because his pre- and post-injury visual acuity remained the same.

First, the Board notes the Veteran's VA treatment records include diagnoses of eye conditions other than a refractive error, to include asteroid hyalosis, choroidal nevus, cataracts, and blepharitis.  See July 2009 optometry consult.  In April 2006, the Veteran was afforded a VA eye examination regarding a pension claim.  At that time, the examiner diagnosed diabetic retinopathy, cataracts, and vitreous floaters in the left eye.  

Further, the Veteran's service treatment records include two optometry notes.  The first appears to be undated, although the Veteran's representative contends it is dated March 2, 1976.  See November 2010 hearing testimony; October 2010 representative statement.  The Veteran reported wearing glasses for a near vision problem, and that he would get headaches when reading for an extended period of time.  The Veteran's uncorrected near visual acuity was reported as 20/25 in both eyes.  The examiner stated an optometry appointment would be set up.  Upon a March 12, 1976 optometry appointment, the Veteran complained of dry eye and blurred distance vision in his left eye, as well as headaches with reading.  The physician's handwriting is a bit difficult to read, but it appears the Veteran's unaided far visual acuity was 20/20 in both eyes, and near visual acuity was 20/20 in the right eye and 20/30 in the left eye.  The physician prescribed glasses for both eyes, and appears to have assessed near vision.  Upon a May 1976 examination for discharge and immediate re-enlistment, the examiner specifically noted the Veteran's intraocular tension readings for both eyes; however, no defects or diagnoses were listed.

Finally, during his November 2010 hearing before the Board, the Veteran testified that he started noticing problems with his vision, including blurriness to the side, after the 1975 injury to his eyes, and that when he separated from service, his eyesight wasn't normal, and was not what it was when he went into service.  The Veteran's representative contended that the Veteran's service treatment records in 1976 revealed that his eyesight had changed from his 20/20 vision upon his entry to service.

Because the April 2014 VA examiner did not address the Veteran's eye diagnoses of record, the Veteran's in-service optometry records and treatment for near vision complaints, or the Veteran's competent lay contentions regarding the onset and continuity of his symptoms, the Board finds the April 2014 VA examination report is inadequate upon which to base a decision.  On remand, the AOJ should obtain an addendum opinion from the April 2014 VA examiner to determine the nature and etiology of the Veteran's vision impairment, with consideration of the totality of the evidence of record.

Further, the Veteran testified that he was prescribed glasses following service around 1992 or 1993, and that he has received VA treatment for his eyes.  The evidence of record only contains VA treatment records from the Bonham VA Medical Center (VAMC) dated from January 2006 to February 2007 and from August 2007 to November 2007, as well as treatment records from the Muskogee VAMC dated March 2008 to September 2009.  On remand, the AOJ should ask the Veteran to identify any private treatment regarding his eyes, and undertake appropriate development to obtain any identified private treatment records.  The AOJ should also obtain all outstanding relevant VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private eye treatment.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding relevant VA treatment records, to include any outstanding records from the Bonham VAMC, as well as records from the Muskogee VAMC from September 2009 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the April 2014 VA examiner.  If the examiner is not available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's vision impairment.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that there was a superimposed injury or disease during the Veteran's active duty service that resulted in a worsening of the Veteran's bilateral refractive error beyond its natural progression?

The examiner is asked to address the optometry notes in the Veteran's service treatment records, and the representative's contentions that they revealed the Veteran's eyesight had changed after his 1975 acid injury.  The examiner should also address the Veteran's testimony that he first noticed a change to his vision, including blurriness, after the 1975 injury, and that his eyesight was not normal upon separation.

The examiner should also comment upon the significance, if any, of the report of the Veteran's intraocular tension upon examination in May 1976.

b) If there was not a superimposed injury or disease during active duty, is there any other eye disability underlying the Veteran's complaints of impaired vision?

The examiner should address the diagnoses upon VA examination in April 2006, and in the Veteran's VA treatment records.

c) If there is any other eye disability underlying the Veteran's complaints of impaired vision, is it at least as likely as not (i.e., probability of 50 percent or greater) that the underlying disability was incurred in or aggravated by the Veteran's active duty service?

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

